Citation Nr: 0702886	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder including hallux valgus, pes planus, 
and bunions with degenerative joint disease.

2.  Entitlement to service connection for bilateral knee 
condition, including as secondary to bilateral foot disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2004 rating decision 
of the Philadelphia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a 30 percent rating for 
a bilateral foot disorder and denied service connection for 
bilateral knee disorder.  In November 2006 the veteran 
testified at a Central Office hearing before the undersigned; 
a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is no more than 
severe; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation are not shown.
 
2.  A bilateral knee disorder was not manifested in service, 
and there is a preponderance of the evidence against finding 
that any current bilateral knee disorder is related to the 
veteran's service, or was caused or aggravated by his 
service-connected bilateral foot disorder.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for bilateral foot 
disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Code) 5276 
(2006).
2.  Service connection for bilateral knee disorder, claimed 
as secondary to service- connected bilateral foot disorder, 
is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  A July 2003 letter advised 
him of the evidence necessary to substantiate his claims for 
an increased rating and service connection.  The January 2004 
rating decision, a March 2005 statement of the case (SOC), 
and April and June 2006 supplemental SOC's provided the text 
of applicable regulations and explained what the evidence 
showed and why the claims were denied.  June and August 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  He is not prejudiced by any defect 
in notice (including in timing) as he has had full 
opportunity to supplement the record and participate in the 
adjudicatory process after notice was provided.  Finally, it 
is not alleged that the notice in this case was less than 
adequate.

The veteran's VA and private treatment records have been 
secured.  The RO arranged for a VA medical examination for 
his bilateral foot disorder.  In regards to his service 
connection claim for a bilateral knee disorder, the Board 
considered whether a VA examination was indicated.  A VA 
examination is indicated when there are: 1) competent 
evidence of current disability; 2) evidence establishing a 
disability causing event in service, and 3) evidence 
suggesting that the current disability may be associated with 
an the event in service or with another service-connected 
disability. 38 C.F.R. § 3.159.  Here, as two out of the three 
factors have not been met, a VA examination is not in order 
for the service connection claim.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a bilateral knee 
disorder. 

In March 2002, service connection for bilateral hallux valgus 
pes planus and bunions with degenerative joint disease was 
granted with an evaluation of 30 percent effective April 14, 
2000.  

July 2002 to May 2005 Wilmington VA Medical Center (VAMC) 
treatment records included an October 2003 x-ray of the knees 
that was normal.  A March 2004 record noted that the veteran 
had complaints of pain at the posterior aspect of his patella 
and over the patella tendon.  Objective examination was 
positive for crepitus.  There was no diagnosis of a bilateral 
knee disorder.  Treatment records also showed complaints of 
bilateral foot pain relieved with Sulindac.  

July 2003 VA examination reported that the veteran had 
dorsalis pedis and posterior tibial pulse in grade of 3/4 
bilaterally with good capillary return and fair range of 
motion and muscle power.  He was not able to stand on his 
toes or do heel-toe supination or pronation gait.  The 
Achilles and patellar reflexes were within normal limits 
bilaterally.  He had good, dull, and sharp vibratory 
sensation, as well as reflex and plantar response.  Bilateral 
hallux valgus was present with overlapping second toe on the 
right and first left metatarsophalangeal joint.  First 
metatarsophalangeal joints had 30 degrees of dorsiflexion and 
30 degrees of plantar flexion.  Inversion and eversion were 5 
degrees bilaterally.  Recent x-rays showed a slight worsening 
of the degenerative joint disease compared to prior films 
with an exostosis present on the right, apparently in the 
tarsal cuneiform joint area on lateral view.   The examiner 
opined that the pes planus was mild.  The diagnosis was 
hallux valgus, bilateral bunions with degenerative joint 
disease, and mild pes planus.  

An August 2004 treatment record from Dr. R. M., a private 
physician, showed that the dorsalis pedis and posterior 
tibial pulses were intact, regular and equal bilaterally.  
Capillary return was instantaneous and indicative of normal 
arteriolar perfusion to the digits.  Venous filling was 
within normal limits bilaterally, and the temperature 
gradients were within physiologic parameters, being warm-to-
cool, proximal to distal.  There was no evidence of cyanosis, 
clubbing, or edema to the digits.  On neurological 
examination, the patella and Achilles deep tendon reflexes 
were intact and equal bilaterally.  Plantar reflexes were 
that of normal flexion bilaterally.  The sensation of 
paresthesias and superficial responses were within acceptable 
parameters on both right and lower extremities.  Range of 
motion studies revealed that the veteran ambulated with a 
pronated gait cycle.  Joint motions and power were adequate 
and consistent with age and generalized condition.  On 
evaluation, he had enlargement of first metatarsal phalangeal 
joint bilaterally, hallux abductovalgus, lateral deviation of 
the hallux, limitation of motion on dorsiflexion, pain on the 
medial dorsal aspect of the first metatarsal phalangeal 
joint.  He was diagnosed with pain with bilateral bunions, 
hallux abductovalgus, lateral deviation of the hallux and 
capsulitis.  Toe box shoes, injection therapy, orthotics to 
control the biomechanical imbalance were conservatively 
recommended.  If distress continued then surgery would be 
considered.  

On April 2006 VA examination, the veteran indicated that he 
was currently not employed because the plant that he worked 
closed down.  During the examination, he complained of having 
flare-ups related to his feet at least on a weekly basis.  He 
was able to stand for 15-30 minutes and was able to walk 1/4 
mile.  He used orthotics.  Physical examination revealed that 
there was no edema, instability spasm, crepitus, or muscle 
atrophy of the feet.  There was painful motion and tenderness 
on the arch noted, as well as a tender callus of the right 
foot.  There were no spasms.  Bilateral pronation was 
moderate.  Gait was antalgic.  Achilles alignment and 
forefoot alignment were normal.  There were no arches present 
on weight bearing.  Left and right heel valgus was 10 
degrees.  There was pain on manipulation, bilaterally.  Left 
and right foot had 20 degrees inversion and 10 degrees 
eversion.  There was bilateral hallux valgus present. Left 
foot angulation at the 1st metatarsophalangeal joint was 10 
degrees; 20 degrees on the right side.  Bilateral hammertoes 
were present.  X-rays showed pes planus, hallux valgus, 
bunions, some tarsal degenerative joint disease on the right, 
and very mild 1st metatarsophalangeal joint degenerative 
joint disease.  There was no significant change since 
previous study.  The examiner stated that the condition had a 
severe effect on daily activities such as shopping, chores, 
exercise, and sports.  The examiner stated that he could not 
comment on additional limitation on joint function because of 
pain, incoordination, lack of endurance, or weakness without 
resorting to speculation.  

III.  Criteria and Analysis

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Foot Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

This disability is currently rated 30 percent disabling under 
Code 5276 for acquired flatfoot.  Under Code 5276, which 
provides that pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement and severe spasm of the Achilles tendon 
on manipulation, not improved by orthopedic shoes or 
appliances, is rated 50 percent.  Severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, is rated 30 percent. 38 C.F.R. § 
4.71a.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The medical evidence does not show that the veteran has 
pronounced (or more than severe) flatfoot.  There is no 
medical evidence that the veteran has marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  Although bilateral pronation was noted on 
April 2006 VA examination, it was moderate.  Although painful 
motion and tenderness was also noted; it was not extreme.  
The examination was negative for any spasms and there was no 
indication of marked inward displacement.  Although his gait 
was antalgic and no arches were present on weight bearing, at 
no point during the examination was the veteran's foot 
disorder shown to be pronounced.  The most recent x-ray taken 
at the April 2006 VA examination provided objective evidence 
of bilateral pes planus, hallux valgus, bunions, some tarsal 
degenerative joint disease on the right, and very mild 1st 
metatarsophalangeal joint degenerative joint disease.  Since 
the evidence of record most clearly proximates a 30 percent 
rating and there is no evidence of contrary findings, a 
higher (50) percent rating under Code 5276 is not warranted. 
See 38 C.F.R. § 4.7.

Regarding the veteran's complaints of pain, the 30 percent 
rating criteria for Code 5276 specifically encompass pain on 
use accentuated, and a separate rating on that basis is not 
warranted.

The Board has also considered whether a higher than 30 
percent rating is warranted under other Codes applicable to 
foot disability.  While the veteran has been diagnosed with 
bunions (i.e. hallux valgus) and hallux rigidis, the highest 
available rating under the Codes applicable to these 
conditions (Codes 5280, 5281, and 5282) are 10 percent (for 
each foot).  As ratings for these conditions may not be 
combined, a rating in excess of 30 percent is not possible 
under these codes.  Also, Code 5278 claw foot (pes cavus) and 
Code 5283 (malunion of the tarsal or metatarsal bones) are 
not for consideration, as there is no evidence that the 
veteran suffers from these conditions.

Furthermore, the disability picture presented is neither 
exceptional nor unusual so as to render impractical the 
application of the regular schedular standards, and require 
referral for extraschedular consideration. 38 C.F.R. § 
3.321(b)(1).  There is no indication in the evidence that the 
bilateral foot disorder has required frequent 
hospitalizations or caused marked interference with 
employment.

There is a preponderance of the evidence against this claim; 
hence, it must be denied.

Bilateral Knee Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice- connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's service medical records contain no findings 
related to a bilateral knee disorder, and the veteran has not 
claimed that he hurt his knees in service.  Instead, he 
asserts that his bilateral knee disorder is related to his 
service-connected bilateral foot disorder.

Notably, it is unclear whether the veteran indeed has a 
current bilateral knee disorder entity.  While his complaints 
of bilateral knee pain have been clinically noted, there is 
no underlying diagnosis of a disability entity associated 
with the bilateral knee pain.  Even assuming that the veteran 
has a bilateral knee disorder, there is no medical evidence 
of record suggesting that the veteran has a bilateral knee 
disorder that was caused or aggravated by his service-
connected bilateral foot disorder.  Simply put, the evidence 
absent from the record is a medical opinion to the effect 
that the veteran's service-connected bilateral foot disorder 
either caused or aggravated the veteran's bilateral knee 
disorder.

The Board has reviewed the veteran's statements in support of 
this claim.  Because the veteran is a layperson, he is not 
competent to establish by his own opinion that he has a 
current bilateral knee disorder that is etiologically related 
to his service-connected foot disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board concludes, accordingly, that there is a 
preponderance of evidence against the claim for service 
connection for bilateral foot disorder on a direct or 
secondary basis. 










ORDER

A rating in excess of 30 percent for bilateral foot disorder 
is denied.

Service connection for a bilateral knee disorder, including 
as secondary to a bilateral foot disorder is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


